[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                            FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                         -------------------------------------------      MARCH 01, 2002
                                       No. 98-5913                      THOMAS K. KAHN
                        --------------------------------------------         CLERK
                        D.C. Docket No. 98-02140-CV-FAM

TAMMY STEVENS,

                                                          Plaintiff-Appellant,

     versus

PREMIER CRUISES, INC.,
a Canadian corporation,

                                                          Defendant-Appellee.


               ----------------------------------------------------------------
                    Appeal from the United States District Court
                          for the Southern District of Florida
               ----------------------------------------------------------------
                                     (March 1, 2002)



Before EDMONDSON and BARKETT, Circuit Judges, and COHILL*, District
Judge.

_______________

C    Honorable Maurice B. Cohill, Jr., U.S. District Judge for the Western District of
     Pennsylvania, sitting by designation.
B Y T H E C O U R T:

      This matter is before the Court on a motion for rehearing and on a

suggestion for rehearing en banc. They both are DENIED.

      The panel, however, does now clarify footnote 8 in its original opinion.

      This case came before us on a 12(b)(6) motion to dismiss. We determined

that the district court erred in its conclusion that Title III of the ADA -- as a matter

of law -- can have no application to cruise ships in United States waters which sail

under a foreign flag and are owned by a foreign corporation. Appellee, in its

original brief to the court, did contend that allowing the ADA to apply, even in

principle, to a foreign flag vessel would violate certain treaties and conventions

and, thus, that the ADA was not intended by Congress to cover such vessels at all.

Appellee did not point out a definite and specific conflict between the concrete

requirements of Title III in application and international laws and conventions in

governing how a ship could be constructed or operated: for example, what conflict

arises from a U.S. rule against discriminatory fares.

      We noted in our original opinion that we left open whether treaty obligations

of the United States might in some instances preclude or limit application of Title

III. In the meantime, we have looked at supplemental briefs. But we will not

address further the connection between the application of Title III and United


                                            2
States treaty obligations and international law and conventions. To decide this

appeal from a 12(b)(6) dismissal, we need not foresee and decide the result for

every potential conflict with every possible treaty, convention or article of

international law. We continue to believe that it is not beyond doubt that plaintiff

in this case can prove a set of facts in support of her claim which would entitle her

to relief.

       MOTION FOR REHEARING DENIED.

       SUGGESTION FOR REHEARING EN BANC DENIED.




                                          3